UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1895


WILLIAM F. MARTIN, JR.,

                Plaintiff - Appellant,

          v.

ROSS ALAN BURTON, Public Defender Attorney of the Commission
Office of Indigent Defense Sixteenth Judicial Circuit to be
sued in this Individual and Official Capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:12-cv-01088-RBH)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Martin, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William F. Martin, Jr., appeals the district court’s

order adopting the magistrate judge’s report and recommendation

and   dismissing     without   prejudice     Martin’s    42    U.S.C.    § 1983

(2006) complaint. *      On appeal, we confine our review to the

issues raised in the Appellant’s brief.           See 4th Cir. R. 34(b).

Because Martin’s informal brief does not challenge the basis for

the district court’s disposition, Martin has forfeited appellate

review    of   the   court’s   order.       Accordingly,       we   affirm   the

district   court’s    judgment.     We      dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




      *
        While   dismissals   without    prejudice generally  are
interlocutory and not appealable, a dismissal without prejudice
may be final if no amendment to the complaint can cure the
defect in the plaintiff’s case.      Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).
On the available record, we conclude that the defect identified
by the district court cannot be cured by an amendment to the
complaint and that the order therefore is appealable.



                                        2